Judge WEBB
dissenting.
I dissent from the majority because I believe the evidence shows there was substantial compliance with G.S. 7A-532 before the juvenile petition was filed. The evidence shows the juvenile had called the home of Bill Gwyn, the complaining witness, on several occasions before 29 June 1981 and that Mr. Gwyn had told the juvenile to stop calling his home. Jack Moore, a juvenile officer, talked to Mr. Gwyn and the juvenile in regard to the calls. Mr. Moore discussed these conversations with Linda Chaney, the juvenile officer who approved the petition on 30 June 1981. I believe this was substantial compliance with G.S. 7A-532.
*244I also believe the evidence was sufficient to find the juvenile was delinquent. Mr. Gwyn testified that the juvenile and his son had “dated for approximately four or five months” but were no longer doing so and that they “had some problems and Debbie has had Tommy brought to court.” I believe that with this background, the telephone calls to Mr. Gwyn’s residence were harassing calls after Mr. Gwyn had told the juvenile to stop calling his residence.